Case 2:19-cv-05728-GMS--MTM Document1 Filed 12/02/19 Page 1 of 13

4

 
   

 

one, FILED ae
—— RECEIVED

 PAvIp RICHARD BARMIES TS IFS 75 |
nse |

Name and Prisoner/Booking Number

SM f= IMC BALLS ‘

 

 

Place of Confinement "Ds U S DISTRICT COURT
STRICT OF ARIZ!

3250 W. Lower Buckeye Road DEPUTY |

Mailing Address

 

 

Phoenix, Arizona 85009

City, State, Zip Code
(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA, i5 DOCUMENT 18 NOT IN PROPER FORM ACCORDING
TU FEDERAL ANTVOR LOCAL RULES AND PRACTICES
AND [8 SUSJECT TO REJECTION BY THE COURL

 

 

 

 

 

 

 

DAVLD RICHARD BARNES, eee, pact SA
(Full Name of Plaintiff) (Rute Sumber Section)
"amu CV-19-05728-PHX-GMS--DMF
v. CASE NO.
(To be supplied by the Clerk)
), OPM CO MTG SOPICLE ale |
A pd FEM KS CIVIL RIGHTS COMPLAINT
1. @LDVLE. LODE; G00 Daly BY A PRISONER
3, OPIN COWUTY Js tC
@ Original Complaint
2h ne LRM PLA pic LADIE, Jf 1 First Amended Complaint
0 Second Amended Complaint
Defendant(s).
CO Check if there are additional Defendants and attach page 1-A A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
O 28 U.S.C. § 1343(a); 42 U.S.C. § 1983 ——————
ie ®.28 U.S.C. § 1331; Bivens v. Six Unknown Feder al Narcotics Agents, 403 US. : 388 of *

0 Other: 7

2.  Institution/city where violation occurred: P / MY. /} ( COUKL ry SOP/ R/ Oe. COUR. ms
AMO PINL COUNTY UR) L Ftoldzhide AIZ0NA

Revised 6/05/17 1 | 550/ 555

 
| Case 2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19 Page 2 of 13

 
 
 

 

 

 

 

 

 

 

 

1. Name of first Defendant, iy /- | > {2 COOD DAS /The first Defen ant is is em ployed

as: SU PI AlC COURT G] VACSUPIERIO
(Position and Title) , (Institution)

2, _Name of second Defendant: | Pid CAL [ . The second Defendant is employed as:

as IMM Copy To SIV TT F=f at PIM AC COUNT C4 CSAC
 (Positi ion and Title) (InstitutiogS

3. Name of third Defendant: . The third Defendant is employed -

as: . at .

, (Position and Title) . : : . (Institution)

4. Name of fourth Defendant: _ . The fourth Defendant is employed

asi. at : . .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? @ Yes DNo

2. If yes, how many lawsuits have you filed? we __. Describe the previous lawsuits:

a. First prior lawsuit:

1 Parties: PACL)) BARES  v. MGs, /AICS
2, Court and case number: PAX Ss D/STCOURTS 2! LG-C U/-OYESS > OM;
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?), DG

Ye
STiyzl DEN!) a

reenter

#

b. Second prior lawsuit:

L Parties! AUID BAe Yveé v. AletZ ID) EPT OF Cole TIONS
2. Court and case number: Aaa Dis COURS AiUPRL-OO87F | PSOT
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) g?) —
CASIE MOM le lS C8 PO TO MG ABICFTE.
TO OMIPER ST Ay pp HOW To AME/TO AR OMPOLALT
c, Third prior lawsuit:

1, Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Case 2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19 Page 3 of 13

Ao

D. CAUSE OF ACTION ©

| counti sEE ATIACHED
1. State the constitutional or other federal civil right that was violated: AICS C@AlS]* : 4 an 221{BF 10,
OL tach Get De OEP af PE TH A Pb if SRAEC

2. ~ Count L “Tdentify the issue involved. Check only one. ~ State additional issues in separate c counts.

  
 
 

      

O Basic necessities 1 Mail © Access to the court O Medical care
O Disciplinary proceedings O Property O Exercise of religion O Retaliation _
Excessive force byan officer 0 Threat to safety @ OtheAZS, OVABT, AUT 2-9 108 (0,

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not “o that violated your rights. 8 State the facts clearly in your own words without

ci > legal authority or argum:
ah PIMBC. gOS. SOPRRIO® COUR:

Cita 6O21G
l=keRAS?- LVWAES _ ORES
(JEJE DS LAN MT) Pe Z “Gig LOM
ILIGHIFE BG CAMaAZIM 201 f ©:

f aes > Sot

 
    

 

    
 

    
 
    
   
 
  

 

 

   

 

 

 

 

 

 

 

 

 
 
  
 

PENSE
(TR VISIED
Las WHE

 

 

 

 

  
  

B
4
E

 

 

 

 

 

 

   
  

    

SIS procedures of a ive appeals) failable at

 

Are there any administrative ND ¢

your institution? G Yes @ No
b. Did you submit a request for administrative relief on Count I? Oo Yes No
c. Did you appeal your request for relief on Count T to the highest level? G Yes @No
d Ifyou did not submit gt RC a

  
   
  
  

 

a oe explain why you
did not. a : Bs,

 

  

   

COUR ce =~ P FRAT ¢

Cokie to oN 7

 

 
Case 2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19 Page 4 of 13

py)

ATHACHER GOUT _/

 

 

 

[st 2017 CE FERAL T carks SPYES PORTIUCID
70 LYWEBL OMNLT SG atl AME Sl/f7HAdED_.

 

 

TOL, & LMS oe CRSE LER LOUOU SLIDE

72 KOK LOi

 

 

13973 2!l-a@l PLOBA Tier FALL AETER SER - a

 

LIY (Ss ioe re tht 24 aa SAILS o LIM

 

= YR OF 2A tz: - AAS IO. oi

 

 

BE SPNIVS PORT 7 DITO ADO FC. serv L220
L235 HLMES ; LANG oC CO

   

 

 

 

 

MEL). 1/0 THE eos FAhi< FOR. Hee

 

ZY HOCRKS THE ZALIE AL LO COURT ONE

 

 

CAPTEH CL 2016.

 

clear FOR. a SABLE DIME = Loa

 

= VATE) A «. NOS

 

AX Hie SCOAD Sl TEAAIME? LL DG

 

 

 

ollid ROE STATED RECOLUER L ALZ Noes
GOMLG 72 OX DER C/OL

   

 

 

Akso. THE ADULSE!

 

 

 

llorwzeeT AALR
Lit TO A Pr€

 

 

THEAL TYE clu pg STAI) RIE Copp) jes

 

OP TO PIMAL COCA“T A SAVILLE Sle LF

 

LAM RELEASE AND LE TF AW MOK FO

 

 

 

 

We TO SAGE Witt THE STPUELS

 

 

 
Case 2:19-cv-05728-GMS--MTM Document1 Filed 12/02/19 Page.5 of 13,.

€

F
eG

yO
aan
~~

 

~~

 

 

 

 

bees “ES CH If é if fe f fe) Le mee ab f —_

PURE DEERME MER AT THE oy SDA LTE WMG

AALD STEEL RELBBLI, COP PUSS EL? AS TO

 

LIL SL (BF LIE Lief LLE PONE 4 TODA AALID Le

 

ee _ a . .! a Fo pe a
/) / fe F PY? fi fo g & aos ff. ff fF hog of ft ; TM é

 

 

DEL EASE EE, ey: LP > CASES LT AL f}, C2 € Pa

A V7 OF 6 WAOALTAS FO taf £8 CE

THA fh AEST 2 a S£_OF BOM. Leeks

 

 

fe PAE, € fo go € EAN LT 25S / ky ES D2 [ 2D Aéét al

aor fp weg

£y fe “if é

 

LL

 

 

  

enka cate
yt [> t A a Zé & %
SOT ok E

a fe & Up Sei
a oo Pye eS ef 2 cA Ff

 

   

JO Mito Ato he [a ASF TAA fe

Ay Teese rt PARO LE Ce oa Pate LL

 

 

a OES SF Wipe fF CP GECM I AAO NII ALE Ma (3 SF

 

LLL jokgpae lye “FP ose BF CeL 2 Zal EGOBMPISSE =

 

 

 

THES Z. S Cty;

 

a, Pa FOB fe As tne ey
£4 FE FE A fe <a

CITT EIS, THIS. US A vid La? PUOAS Oe AEZ

 

LOLISTATUTION OC QIGIIS ARS, CONST) ALITES

2 “uo Moke LEE PD) IV ATIO Ae AL OL LEOIE (fLEEL CH Be

q fiver ae f Le an
ee Ad £f & & poo are Lope oe poten
Ae fe haf ff av fF CF e oP Se

 

SSECIP ON 1020 PEO PER SOM SHALL W3 COL? PEED

 

 

WY fd VP CHALE be Me CASE TP _ HE [MED IEN A Cf

oa
*

 

Met tSD bli? SELL ON BIE Tee PUT LN
VL OLERIS an — Sill DEE, ELL

 

£ Po > DERBI £ Mtif FEAE LF é BE

 

 

 
Case 2:19-cv-05728-GMS--MTM Document1 Filed 12/02/19 Page 6 of 13

%

 

 

 

GE cit LP
2. Count FE Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail a Access to the court Medical care
O Disciplinary proceedings Property O Exercise of religion oO Retaliation

   

 

 

1 Excessive force byanofficer OB a Threat to safety z axeae COTS,

 

 

3. Supporting Facts. State as briefly as possible the PACTS supporting Count i IL Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

    
 
  
   

 

 

 

 

       
  
  
 
    
  

ABE LEGS: So cas 74

LiUZAs TICE? Mi Liaks
STATUS FO) &t: Abe due rid LET
A BERLE: Cet E HM

 

cl. LOE
WhO LIE: , f
THAT. Wie Xd. OTA Ted
JO AL 1) AK. LF
Kit Due Bi) Lilt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

- your institution? @Yes DNo
Did you submit a request for administrative relief on Count Il? @Yes O No

Did you appeal your request for relief on Count TI to the highest level? w Yes DO No
d Ifyou did pot Pil or appeal a request for administrative relief at any | level briefly explain why you, ,
: PERLE bx Lop

didn Leif lY TO Sie Plata
ON E =i LOS ft I le j

Qo Oo

     
 

 

 

  

 
2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19 Page 7 of 13

 

P74

 
Page 8 of J

4

Case 2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19

3

 

 

 

 

a)

Dig Zak ZLGd2T2

    

  

eatin

~ es
CO td |

      
 

 

 

 

 

 

 

 

 

 

LO£

ec eae
2 fn IF, a
Z > foe A Off poe

OLED PELE BE CL.

DEL

Lb ee

m Pee fa LET FE.
ALE Ze ER

QE Like LVEEES

rye

  

(SPE E “TP pre. ph feof PYRE ET _ LUG EUV LE: g

fie

 

OAR FLFR Pes 4
Pa f? / neal fom fo SCS y
d: ——
ALE |

PELE A

¥

AF Cf

 

 

ZO DCS SIPEL Sere AL SCL &

LL niobate. Cf S60 Mh LIE. eae OF ST. A

Lads

  

 

 

vid SS COF (7 es K/OALE é

Aone E Le

 

LZEX
Ves sowie L MAME PUREE LA ; QED
ALD K§Se/D [22 Ck PIAL Jr FFF

BO? | ? i £Q> -
RAZ)

 

  

 

1d fA of LL
MOF j A ELE Aes LEE FEB UA GE cA A ? ASAT ELA

  
 

é aa “Ap

  

2g.

DLE la: OC,
fe 4 kak

é LL,

ml

~

Pee

a fA

LEE

 

“UD ee De AS Ss ££. POE AIM FAX SOF
LEUELLT FES. Led. VP) MISLED RAL
TODAY, pe be a) LAE Life
EO SEY Lg h

     
 

GC nF SE 1

Lf? ELMAl bog! fg
TR (AC Lf le JAE IE!

ap &
fo €

 

 

2p 2OUESZI~ ~OOf 6 22017 MaDe
Elite

 

 
_ Case 2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19 Page 9 of 13

   
 
 

 

 

 

 

COUNT It a
by State the constitutional or other federal civil right that was violated: t i Ax 2 f
PHIsiCace Gy SICK AMD S ALL

   

iS TH F i 7 gS ORIG PERE Fp te  € fi SAFELY
2, Count IM. Identify the issue involved. -Check only one. State additional i issues in separate counts.
O Basic necessities OG Mail . 1 Access to the court G Medical care

Q Disciplinary proceedings O Property O Exercise of religion O Retaliation
- Excessive force by an officer @ Threatto safety 0 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count Ill. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing le a pal atone or at

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To TI Rowe 9

Dojury. | State how you were i | injured by the actions or
"ELL IWC fe € LO*
POC pk

 

 

 

5, Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? ‘ @ Yes O No
Did you submit a request for administrative relief on Count IIT? ia Yes O No
c. Did you appeal your request for relief on Count IIT to the highest level? BYes OO No

   

   

d If you did not submit or appeal a request fi dministrative relief at any level briefly explain why you

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
. Case 2:19-cv-05728-GMS--MTM Document1 Filed 12/02/19 Page 10 of 13

E. REQUEST. /RELIEF

 

 
 

 

 
 
 

 

     
  
 
     

 

 

 
    
  

 

CHC VHOLLE: GIETA UE
COU 4 S&S foge , Woe j SELL b hawt ee te = CZ ffi) Cf
AK, COMST, Rist, £817 #1 OE Cr lee eet
WIG DUE PILE PROPERTY BION (LE

I declare under penalty of perjury that the foregoing is true and correct.

a _—— on
Executed on _/ f/ / / ) / £9 Ole S / C é DL hl be

DATE | SIGNATURE OF PLAINTIFF

   

 
 

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attomey-s addréss & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and numiber

all pages.

 
Case 2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19 Page 11 of 13

JL? peak. ULE

 

aay OUT SLE POLI VOM

 

 

DAVID RICMMeP BA RICES

 

 

be D. Poe LO-28-6/ SSULE2Z7-Z7-255-2
, : CS S7P2.

 

 

ent RPLEL EI Seieet acs ae

 

LLLITA Tle CAD LACSTP ALM L ht oA [P00

 

Wille LAUD tbDef GIST tHe Ite ey cay

 

ESAICAL FES

 

 

 

ACE COPS ECLF CG HALE We g A

 

BROKE RECTION SLE. Ot VD) YO SZ

 

LUCKL A het OFT SlDl=z ADD LEE

 

LAJEA CLIP bE, AS SOON 7S. T-

 

12008 JOECHEN SE hy FRO? 146 PHC APC AI 7

 

MLD TUS TAUIE I CALL MoT i. TH

 

COUR TS,

 

ACS0O JL teAld7 IF" JO Ge K/GOCTNY

 

EDO WALLE IS CEPA IMG DIS BIVELTY

 

At DIT bas TERS JEX LEEMULA Wel

 

TO L/eil bk Ler TO FROVUECAS Amd

 

BOWL COUPUAMLT, EPIL iE

 

AT Acts 0. “Att [RESUWSE TH Z

 

 

VWI ADElL, Lig lst BY MAT CMEIMG LH |
PWisiG2 ACCKSS TO bh LEG 11 BLLKp

 
 

 

   

AMO Con gli (alk, 1é Wied. b(ssTRACTINg

 

PLEASE. BA Lt PIE LETH I AM”

 

LEU TO AQQG WN TAY URN

 

 

(Woe th) AWA Mh COM) PULL

 

 

 
 

 

Case 2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19 Page 12 of 13

INMATE LEGAL REQUEST | ¢or PA gITAIBHED

Peticidn Legal Para Recluso

 

 

 

 

Last Name (Apeliido) J A PLES First Name (Primer Nombre) DP At/s f >

 

 

 

 

 

 

 

 

 

 

 

 

 

Booking # Numero de Registro) JayVvY9¢o 5/73 = Dale of Birth (Fecha de Nacimiento)
Jail (Carcel) Cee VME House (Casa) & Cell (Celda) . Current Date (Fecha de Hoy) ly noe MG
L] PRO-PER PRO-SE
Criminal CR # Civil Action/AZ Superior Court CV #
(# Del Caso Criminal) (# Del Caso Civil/AZ Tribunal Superior)
Justice/Municipal Court # Civil Rights/USDC #
(# Justicia/Tribunal Municipal) (# Del Caso De Derechos Civiles)
CR Attorney Child Support Case DR/FN/FC #
(Abogado Defensor Del Caso Criminal) (# Del Caso De Manutencidn De Los Hijos)
CHECK APPROPRIATE BOX (MARQUE LA OPCION APROPIADA)
Inmate Legal Request (Peticién Legal para Recluso): I. L. S.
O Court Filings (Archivar) | Legal Forms (Formularios Legales)
Delivery of Documents (Entregar) J) Mailing (Envié Por Correo) REC’ Duav 9 4 2ni9
C] Legal Supplies (Articulos Legales) CJ Notary-specify type of document RET’D NOV 9
| Legal Research (Investigacién Legal) (Notario) . ; NOV 21 2019

 

 

 

 

 

PRINT ONLY (IMPRIMA SOLAMENTE) AND PRINT CLEARLY (ESCRIBA CLARAMENTE)
Please explain your request or questions (Por favor de explicar su solicitud o preguntas). No more than five (5)
requests per request form (No mas de cinco (5) peticiones por forma de peticion para Fooled),

1) FOR TLS. Keo Mie’ weg LE SMe NA PROCES 1S ACES
ENG AEE sence Tiga CAE Edt CRealpl A PIASCL ZOE BPO
3) ARO CRIGE O29TTEDC ACE ACL é ike AND [M RIETL OM
4) THEREOF 4S. £2 SOB SECT. FO PROG “ESS Hts SIVSS”
Cee CLES A FE FHELE HE 2 DISA CERLEFS SPAM
PRenmer pith PULEE OB T tit Ft GIP FIC
In ’s Signature (Firma del Recluso) Officer's Signature & Serial # { (V) ay A Date ip ide

ee

DO NOT WRITE BELOW = ~FORI.L.S. USE ONLY
(NO ESCRIBA DEBAJO DE ESTA LINEA — PARA USO EXCLUSIVO DE LA OFICINA DE ILS)

 

 

AS STATED BEFORE, THIS IS CONSIDERED A PRIVATE ACTION ANB NOF
RELATED TO YOUR CURRENT INCARCERATION. ILS ASSISTS WITH A CURRENT
CIVIL CASE OR CASES THAT ARE FILED DUE TO A CURRENT INCARCERATION.

B3638

 

White — Officer Yellow — Inmate
5000-060 R5/19 96636-212

 
Case 2:19-cv-05728-GMS--MTM Document 1 Filed 12/02/19 rege 13 (oR

 

 

- INMATE LEGAL REQUEST //0 P75”

Peticién Legal para preso_ /

j

 

ff

 

 

 

 

 

 

 

 

 

Last Name (Apellido) /2, ARMAS First Name (Primer Nombre) D AVI dD
Booking # (Numero Fichado) TELY 7 3 Date of Birth (Fecha de Nacimiento) NK ) / 2 li
Jail (Carcel)_ $/ PAZ Houise (Casa) & Cell colt] of = Heays Date (Fecha De Hoy) J / high lel
L] PRO-PER N “C1 PRO-SE /
Criminal CR # \ -\Givil Action CV# f
(# Del Caso Criminal) we ‘ age Cas .
CR Attorney — : Sm cv Lee /
(Abogado Defensor Del Caso Criminal) aso De Derechés Civiles)
sae DRIFNIFQ’ #

~
Te Del.Caso De Dérechos De Familia/Relaciones Domesticas)

CHECK APPROPRIATE BOX (MARQUE Ks OPCION APROPIADA)

 

Inmate Legal Request (Solicitud Leqalge)- yf on
Dl Copies(1 Copy Only [Legal Doc])~ iy ~ N |.L.S.
(Copias(Una Copia Solamente [Documentos Legales])“ “eh ane
L] Court Filings (Archivar) L Legal Forms (Formularios Legales) ‘REC’D NOV 2 0 avis
Al Delivery (Entregar) IM \diling (Envio Por Correo) ay
LJ Legal Supplies (Articulos Legales) Notary (Notario) RET Dyov 2 0 2019

 

 

 

LO Legal Research (Investigacion Legal)
APTN MED)~/0- PIS:

PRINT ONLY (IMPRIMA SCLAMENTE)

Waramente ) 2227. re yoo ysstiys. DPC Be Pek ty EX. ee de ee SU td oO Nee unta. , Escribir
caren CST EL Cobb IS9S9 1 UsARE RUM COM UREN”
UAH CR2OIGO3IS THEREROR BY Lily FE LS SHOUL)

Mid SSO/SSS JO THE CLERK OF (28. COURTE FUN. OD.
A CASE Lowi —( BY (au) THANE SOL

Inmate’s Signa ure (Firma Del Recluso) Officer’s Signature & 70 # Time and Date Rec'd

— gpo47 ZHO_ 1/1979

DO NOT WRITE BELOW THIS LINE-FOR I.L.S. USE ONLY
(NO ESCRIBA DEBAJO DE ESTA LINEA—PARA USO PS DE LA OFICINA DE, ILS)

tee ) 72 na)Ty KOK. ) (> 4 g I 4
Ka 1, IFFT I Pose DIO2r¢ MESA § PIAA (Tones, JS VPRO ¢

YOUR 12 PAGE DOCUMENT TO THE USDC HAS BEEN RETURNED. ILA CANNOT
PROCESS ITAS SUBMITTED. ~~

 

THIS IS CONSIDERED A PRIVATE ACTION AND NOT RELATED TO YOUR
CURRENT INCARCERATION. NEITHER CASE YOU HAVE LISTED ARE RELATED
TO YOUR CURRENT CRIMINAL CASE (CR2019-121606

THE CLAIM YOU ARE WANTING FILED RELATES TO A SEPARATE CASE THAT
HAD OCCURRED PRIOR TO YOUR CURRENT INCARCERATION. ILS ASSISTS
WITH CURRENT CASE OR CASE? THAT ARE FILED DUE TO A CURRENT
INCARCERATION. ; B3638

 

 

5000-060 R2/10 96636-212 White — Officer Yellow — Inmate
